308 N.Y. 826 (1955)
The People of the State of New York, Respondent,
v.
Frederick W. Roberts, Appellant.
The People of the State of New York, Respondent,
v.
John S. Bicknell, Appellant.
The People of the State of New York, Respondent,
v.
Frederick M. Norton, Appellant.
Court of Appeals of the State of New York.
Argued January 18, 1955.
Decided March 3, 1955
Arthur E. Kirchheimer for appellants.
Arthur W. Wilson, District Attorney (Rocco Regitano of counsel), for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed; no opinion.